DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 13-15, 18-20, and 23-25 are allowed and renumbered to 1-9 respectively.
The following is an examiner’s statement of reasons for allowance:
The reference R1-165734, 3GPP RAN1#85, Nanjing, China May 23-27, 2016, does not teach wherein the long normal cyclic prefix (NCP) symbols are spaced by 0.5ms from each other for the all possible subcarrier spacings, and wherein a difference between the long NCP length and the short NCP length is same for the all possible subcarrier spacings as recited in claims 13, 18 and 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184. The examiner can normally be reached 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/THAI D HOANG/Primary Examiner, Art Unit 2463